SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1201
CAF 11-00305
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, GREEN, AND GORSKI, JJ.


IN THE MATTER OF DAVID L. PIERCE,
PETITIONER-RESPONDENT-RESPONDENT,

                     V                                            ORDER

SARA WOLF, RESPONDENT-PETITIONER-APPELLANT.


PALMER, MURPHY & TRIPI, BUFFALO (THOMAS A. PALMER OF COUNSEL), FOR
RESPONDENT-PETITIONER-APPELLANT.

RANDY S. MARGULIS, WILLIAMSVILLE, FOR PETITIONER-
RESPONDENT-RESPONDENT.

ELISABETH M. COLUCCI, ATTORNEY FOR THE CHILD, BUFFALO, FOR ABIGAIL P.


     Appeal from an order of the Family Court, Erie County (Sharon M.
LoVallo, A.J.), entered May 11, 2010 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, awarded
petitioner-respondent sole custody of the subject child.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties, petitioner-respondent,
respondent-petitioner, and by the Attorney for the Child on October
19, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   November 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court